Title: To John Adams from Richard Rush, 4 December 1818
From: Rush, Richard
To: Adams, John


				
					Dear and Respected Sir.
					London December 4. 1818.
				
				Out of the circle of your own family, there are none who can feel more sorrow at the heavy affliction that has fallen upon you than we do here. We heard the melancholy news two days ago. “What exalted and long-tried excellence, exclaimed my wife, has gone to the tomb.” “As soon as my confinement was over,” she continued, “I had intended that my first letter, after one to my own mother, should have been to Mrs Adams, to convey my thanks for her last to me, full of such flattering and affectionate kindness.” Alas it is now too late. Believe me, venerable sir, we feel sincerely for your bereavement. We can conceive the desolation of your heart. But your known firmness we trust will not forsake you. That this and all other sources of support and consolation may be open to you, is most ardently the hope of one, who is at all times dear sir, / with sentiments of the / utmost respect, your / attached and devoted / friend.—
				
					Richard Rush
				
				
			